DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 3 February 2022 is acknowledged.
Claims 8-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3 February 2022.
The requirement is still deemed proper and is therefore made FINAL.
Specification
The disclosure is objected to because of the following informalities: Reference to Claims, as at the bottom of page 2, should be avoided since claims are to be presented in the Claims section.  
Appropriate correction is required.

Claim Objections
Claims 2 and 5 are objected to because of the following informalities:  Regarding Claim 2, at line 4, before the word “repellent”, the word “and” should be introduced. Regarding Claim 5, the ending period is missing.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, it is unclear what it means for the substrate to be “provided with surface textures” in the plural sense. It is unclear how it relates to “different texture patterns” as also required. Are the “textures” the same as “texture patterns”? Is there some other relationship? It is unclear what is the antecedent basis of “the texture pattern.” Previously, there is a requirement of “different texture patterns.” Does “the texture pattern” relate to all “different texture patterns”, or only to at least one, or to something else? It is unclear how the claim defines “different”. Does “different” require different averages in terms of dimple diameter, depth, and/or density? Does it simply refer to being present at different locations over the surface area? Does it have some other meaning?
Regarding Claim 2, it is unclear what is the antecedent basis of “the texture patterns.” Does this refer to at least one of the different patterns, to all of the different patterns, or to something else? It is unclear what is the baseline against which being “optimized” is to be assessed. Is it the smooth non-textured surface area? Could it be some other less optimized textured surface area? Something else? While the Specification provides examples of what surface optimized surface area texture patterns may be for mentioned properties, it is unclear whether there could be others and it is unclear how one would ascertain that such possibly other patterns meet the claimed requirement. 
Regarding Claim 3, it is unclear whether “transition texture pattern” must meet texture pattern requirement of previous Claim 1. Is it nevertheless also one of the “different texture patterns”? Are the “texture patterns” mentioned in this claim such “different texture patterns” of previous Claim 1, or not necessarily?
Regarding Claim 4, it is unclear how to assess different spacing? Is it an average spacing or something else? Is this different spacing to be in different directions within one of the patterns, to be reflected in more than one of the different patterns, or something else? Is there any limitation on what directions could or could not be “predefined”?
Regarding Claim 5, it is unclear what is the antecedent basis of “the texture patterns.” Does this refer to at least one of the different patterns, to all of the different patterns, or to something else? Regarding Claim 5, it is unclear what waviness measure is being claimed. Is it necessarily Wsa as used in the Specification at page 15, lines 3-16? Is it some other specific measure?
Regarding Claim 6, it is unclear what is the relationship, if any, between “different texture patterns” of previous Claim 1 and “applied texture patterns” of this claim. Are they necessarily one and the same?
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nashner USPA 2015/0367443 in view of  Kopplin USPA 2015/0209848. Nashner teaches metal substrate, such as aluminum part (paragraphs 66 and 103; and Figures 3A-3C), that is provided with region(s) having surface texture pattern(s) (Claim 1; paragraph 67; Figures 5B and 7) so as to have favorable visual appearance. Nashner teaches texture features may be less than 100 microns and have varying depths and shapes that affect appearance (paragraph 111). Impliedly, Nashner teaches that different densities of dimples affect visual appearance since texturing leads to visual appearance effects with respect to non-textured surface. Also, Nashner teaches non-uniform patterning (paragraph 35). Furthermore, Nashner teaches that different patterns may be applied (paragraph 56), rendering obvious more than one surface texture pattern. Nashner does not specify claimed dimple features. Kopplin teaches that metal substrate to have favorable visual appearance can have dimple features being claimed. Kopplin teaches peak count of 45-180 per cm (paragraph 63); roughness Ra of 0.3-3.6 microns (paragraph 26); waviness of 0.05 to 0.65 microns (paragraph 26); depth of 6-14 microns (paragraph 31); dimple diameter of 20-80 microns (paragraph 31); and dimple density of 42 per mm or 1764 per mm2 (paragraph 55). Since both Nashner and Kopplin are concerned with texturing metal surface to obtain good visual appearance and since the general scope of Nashner’s texturing encompasses that of Kopplin, it would have been obvious to one of ordinary skill in the art at the time of filing to texture the metal surface of Nashner using texturing parameters taught by Kopplin as leading to favorable visual appearance. Regarding Claim 3, Nashner teaches transition (Claim 1). Regarding Claim 4, as shown in Figure 7 of Nashner, with “square” pattern, the spacing at right angled pre-defined directions is x and that at pre-defined 45 degrees is 1.4x. Furthermore, comparing the spacing in two different patterns, as another possibility, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare surface patterns with different density of, for example, “square” pattern dimples in order to affect visual appearance as desired. In doing so, the average spacing between dimples in the different patterns would be expected to be inherently different in respective different right angled pre-defined directions. Also, furthermore, Nashner teaches that non-uniform patterning may be desired, including gaps and symbols and different patterns. It would have been obvious to one of ordinary skill in the art at the time of filing to prepare non-uniform patterning suggested by Nashner as effective, such as gaps or letters or symbols. As such the spacing between dimples in one direction (where there is gap) versus another (where there is no gap) would be expected to lead to different spacing between dimples. Regarding Claim 6, Nashner teaches reference points (Claim 22). Regarding Claim 7, Nashner teaches texturing non-textured metal part, which may be considered blank (Figure 8).
EXAMINER’S COMMENT
Cited Hsu USPA 2014/0170377 teaches textured metal surfaces. See Hsu (entire document).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E. LA VILLA whose telephone number is (571)272-1539. The examiner can normally be reached Mon. through Fri. from 9:00 a.m. ET to 5:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera N. Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E. LA VILLA/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        
7 June 2022